 In the Matter Of UNITED ENGINEERING AND FOUNDRY COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, LOCAL No 398, A. F. of L.Case No. 6-R-1322.-Decided May 16, 1946Mr R C. Douthitt,of Pittsburgh, Pa., for the Company.Mr. Joseph A Padway,byMr. Robert A. Wilson,ofWashington,D. C., for the Molders.Mr. John J. Brownlee,of Pittsburgh, Pa., andMr John Grajciar,ofSharon, Pa, for the Steelworkers.Mr. Elmer P. Freischlan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Molders & Foun-dry Workers Union of North America, Local No. 398, A. F. of L., hereincalled the Molders, alleging that a question affecting commerce had arisenconcerning the representation of employees of United Engineering andFoundry Company, New Castle, Pennsylvania, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Joseph Lepie, Trial Examiner. The hear-ing washeld at New Castle, Pennsylvania, on March 19, 1946. The Com-pany, the Molders, and United Steelworkers of America, C. I. 0., hereincalled the Steelworkers, appeared and participated. All parties were af-forded full opportunity to be heard, to examine and cross-examine wit-nesses,and to introduce evidence bearing on the issues. At the hearing,the Steelworkers moved. to dismiss the petition on the ground that anexisting contract is a bar to a present determination of representatives.The motion was referred to the Board. For reasons stated hereinafter, themotion is hereby denied. The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed. All partieswere afforded opportunity to file briefs with the Board.68 N. L. R. B., No. 3.10 UNITED ENGINEERING AND FOUNDRY COMPANYUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY11United Engineering and Foundry Company is a Pennsylvania corpora-tion having plants in Youngstown and Canton, Ohio, and Vandergrift,Pittsburgh, and New Castle, Pennsylvania. At its New Castle plant,which is alone involved herein, the Company is engaged in the manu-facture of rolling mill equipment, forging presses, extrusion presses, andauxiliary rolling mill equipment for rolling mills. During the year 1945,the Company purchased for use at the New Castle plant raw materialsand supplies valued in excess of $500,000, over 50 percent of which repre-sented shipments to the New Castle plant from points outside the Com-monwealth of Pennsylvania. During the same period, the Company manu-factured products at the New Castle plant amounting in value to over$500,000, more than 50 percent of which represented shipments to pointsoutside the Commonwealth.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.IITHE ORGANIZATIONSINVOLVEDInternationalMolders & Foundry Workers Union of North America,Local No. 398, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.United Steelworkers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membership em-ployees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONBy letter dated November 30, 1945, the Molders advised the Companythat it represented a majority of its production and maintenance employ-ees in the foundry at the New Castle plant, and requested recognition andthe commencement of collective bargaining. The Company replied by let-ter dated December 5, 1945, that it was obligated to recognize the Steel-workers as collective bargaining representative as the result of a previouscertification by the Board. On December 5, 1945, the Molders filed itspetition with the Board. The Steelworkers asserts that a collective bar-gaining contract with the Company, effective as of January 26, 1945, is abar to this proceeding. 12DECISIONS OF NATIONALLABOR RELATIONS BOARDFollowing certification by the Board on August 24, 1944,' the Steel-workers and the Company entered into a collective bargaining contractcovering employees in the foundry division for a term of 1 year, fromJanuary 26, 1945, renewable automatically from year to year thereafterunless written notice of a desire to terminate the agreement was servedby either party at least thirty (30) days before the expiration of anyannual period. No notice of termination was served by either party withinthe time provided therefor. However, as stated above, the Molders fileditspetition with the Board more than 30 days prior to January 26, 1946,the terminal date of the first contract year. Under accepted principles,therefore, the contract cannot operate as a bar.2The Steelworkers contends, however, that because of the delays inci-dent to reconversion, only a small number of the normal complement ofmen were employed in the foundry during several months of the contractyear, and that it has not had an adequate opportunity as the result thereofto demonstrate to the employees its effectiveness as a bargaining agent.8Accordingly, it requests that the principle enunciated in theAllis-Chalmerscase4 be extended to the present situation so that it may have areasonable time to demonstrate its bargaining strength in the reconvertedplant of the Company.We find the contention to be without merit. TheAllis-Chalmerscasestands for the principle that a newly recognized or certified representativeis entitled to a reasonable opportunity to obtain for the employees thebenefits of exclusive representation, and when a delay in obtaining suchbenefits is caused by resort to the orderly processes of governmental agen-cies, the Board will not proceed with a new determination of representa-tives. In the instant case, there was no resort to any governmental agency.Furthermore, the Steelworkers has enjoyed the benefits of a collectivebargaining contract for a full contract term.5 To hold the agreementherein to be a bar would operate to deny the right of the employees toselect a collective bargaining representative of their own choice for aperiod beyond the contract term, although the agreement cannot be inter-preted as guaranteeing to the Steelworkers the representation of a normalcomplement of employees during the contract period. Under the circum-stances, we find that theAllis-Chalmersdoctrine is inapplicable and thatIThe certification resulted from an election directed by the Board inMatterof UnitedEngi-neering andFoundry Company,57N. LR. B 1208YSeeMatter of Marine Basin Company,65N. L. R. B 970, and casescited therein.8Employmentin the unit covered by the contract has fluctuatedas follows:1944-August, 429; September, 377; October, 388, November, 351, December, 367.1945-January, 372, February, 394, March, 392, April, 399, May, 347 ; June, 125, July, 12;August, 12; September, 38, October, 89; November,141;December, 180.1946-January, 261, February, 282, March, 307Matter of Allis-Chalmers Manufacturing Companp,50 N L R. B 306.5SeeMatter of International Harvester Company-Canton Works,66 N. L.R. B.527;MatterofMe,rimac Mills Company,63 N L R. B. 781. UNITED ENGINEERING AND FOUNDRYCOMPANY13the January 26, 1945,agreementbetween the Steelworkers and the Com-pany is not a bar.A statement of a Board agent, introduced into evidence at the hearing,indicatesthat the Molders represents a substantial number of employeesin the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the parties,that all production and maintenance employees of the foundry division ofthe Company's New Castle plant, including carpenters, outside laborersand weighmasters, but excluding clerical employees, laboratory employ-ees, patternshop employees, policemen, guards, cafeteria employees, in-spectors, expeditors, timekeepers, executive and salaried employees, fore-men, gang leaders, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus ofemployees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act 7V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.8DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,The FieldExaminer reportedthat the Molders submitted 164 cards, all of winch bore thenames of employees listed on the Company's payroll.Thereare approximately 280 employeesin the appropriate unit.The Steelworkers relies on its contractof January 26, 1945, with the Company,to establishits interest in this proceeding.IThis unit is substantially the same as that previouslyfound appropriate by theBoard inMatter of United Engineering and FoundryCompany, supra.$At the hearing,the Steelworkers moved to dismiss the petitionon the groundthat therewas pendingbefore theBoard an appeal from the RegionalDirector's refusal to issue com-plaints againstthe Companyinvolving alleged unfairlabor practices.The motion was referredto the Board.On April9, 1946,the Board sustained the action of the Regional Director, inCues Nos.6-C-908 and 6-C-914. The motionis consequently denied 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with United Engineering andFoundry Company, New Castle, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Sixth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article III,Sections 1,0 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by International Molders & Foundry WorkersUnion of North America, Local No. 398, A. F. of L., or by United Steel-workers of America, C. I. 0., for the purposes of collective bargaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.